 


109 HRES 313 IH: Urging the President to authorize the transfer of ownership of one of the bells taken from the town of Balangiga on the island of Samar, Philippines, which are currently displayed at F.E. Warren Air Force Base, to the people of the Philippines.
U.S. House of Representatives
2005-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 313 
IN THE HOUSE OF REPRESENTATIVES 
 
June 13, 2005 
Mr. Filner submitted the following resolution; which was referred to the Committee on Armed Services
 
RESOLUTION 
Urging the President to authorize the transfer of ownership of one of the bells taken from the town of Balangiga on the island of Samar, Philippines, which are currently displayed at F.E. Warren Air Force Base, to the people of the Philippines. 
 
Whereas the United States of America and the citizens of the Republic of the Philippines have shared historic and political ties for over 100 years; 
Whereas the acquisition of the Philippines in 1898 ushered in unprecedented American influence in the affairs of the Asia-Pacific region; 
Whereas at the onset of the acquisition of the Philippines, armed conflict occurred between the Americans and the Filipinos; 
Whereas during the course of that conflict, a particularly noteworthy incident occurred on the island of Samar in 1901; 
Whereas that incident involved the ringing of the church bells of the town of Balangiga on the island of Samar to signal the outbreak of fighting; 
Whereas units of the United States Armed Forces confiscated the bells of Balangiga and brought them to the United States as war trophies; 
Whereas these units were stationed at Fort D.A. Russell in Cheyenne, Wyoming, which subsequently became the current F.E. Warren Air Force Base, where the bells of Balangiga have since remained; 
Whereas the acts of conflict and cruelty that surrounded the bells of Balangiga are not consistent with the friendship and cooperation that have been an integral part of the relationship between the Republic of the Philippines and the United States of America; 
Whereas Filipino soldiers fought shoulder to shoulder with American troops on the battlefields of World War II, Korea, and Vietnam; 
Whereas the bells of Balangiga should more properly serve as a symbol of friendship and cooperation and not of unfortunate misunderstanding and conflict; 
Whereas the Republic of the Philippines has repeatedly requested the return of the bells; 
Whereas a recent proposal provides a means for both countries to mutually share in the heritage that the bells of Balangiga represent, enabling both countries to retain an original and a duplicate bell; and 
Whereas the United States holds supportable legal title to the bells recognizable under international law and the United States Government has final disposition over the bells of Balangiga: Now, therefore, be it 
 
That the House of Representatives urges the President to authorize the transfer of ownership of one of the bells taken from the town of Balangiga on the island of Samar, Philippines, which are currently displayed at F.E. Warren Air Force Base, to the people of the Philippines as a measure of friendship, good will, and cooperation. 
 
